Supplement Dated June 2, 2015 To the Current Prospectus and Statement of Additional Information Voya SmartDesign Advantage Voya SmartDesign Signature Issued by Voya Insurance and Annuity Company Through Its Separate Account B This supplement updates the prospectus and statement of additional information (“SAI”) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call Customer Service at 1‑800‑366‑0066. NOTICE OF AND IMPORTANT INFORMATION REGARDING FUND SUBSTITUTIONS The following information only affects you if you currently invest or plan to invest in the subaccount that corresponds to the Fidelity® VIP Equity-Income Portfolio and/or to the Invesco V.I. American Franchise Fund. The Securities and Exchange Commission issued an order to permit Voya Insurance and Annuity Company (the "Company") and its Separate Account B (the "Separate Account") to replace, effective on or about the close of business on August 14, 2015 (the “Substitution Effective Date”), the following "Existing Fund" with the corresponding "Replacement Fund": Existing Funds Replacement Funds Fidelity® VIP Equity-Income Portfolio (Service Class 2) Voya RussellTM Large Cap Value Index Portfolio (Class S) Invesco V.I. American Franchise Fund (Class I) Voya RussellTM Large Cap Growth Index Portfolio (Class S) The Existing Funds are currently closed to new investments and transfers. The Replacement Funds are available for new investments or transfers. The following lists important information regarding the upcoming fund substitutions: · Prior to the Substitution Effective Date, and for thirty days thereafter you may transfer amounts allocated to the subaccount that invests in an Existing Fund to any other available subaccount or any available fixed account free of charge, and any such transfer will not count as a transfer when imposing any applicable restrictions or limits on transfers (other than restrictions related to frequent or disruptive transfers). Withdrawals may be taken during the same period, but only in accordance with and subject to the terms and conditions of your Contract. · On the Substitution Effective Date, your investment in the subaccount that invests in an Existing Fund will automatically become an investment in the subaccount that invests in the corresponding Replacement Fund with an equal total net asset value. · You will not incur any fees or charges or any tax liability because of the substitution, and your Contract value immediately before the substitution will equal your
